40 N.Y.2d 1035 (1976)
In the Matter of James J. Piccola, as First Deputy Commissioner of Social Services of Oneida County, Appellant,
v.
Mark Hibbard, Respondent.
Court of Appeals of the State of New York.
Argued November 24, 1976.
Decided December 22, 1976.
V. Michael Liccione and Gregory L. Tozek for appellant.
Charles J. Nicastro and Chester J. Winslow, Jr., for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs. On the record before us, we are not disposed to reverse the finding of the Appellate Division. *1036 (Cohen and Karger, Powers of the New York Court of Appeals, § 112.)